                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASSOCIATED BUILDERS AND                        :
CONTRACTORS, EASTERN                           :
PENNSYLVANIA CHAPTER, INC.,                    :
VELLNIECE CONSTRUCTION, LLC, and               :
JEANETTE TENNANT,                              :
                                               :
                             Plaintiffs,       :          CIVIL ACTION NO. 18-3908
                                               :
       v.                                      :
                                               :
PLYMOUTH TOWNSHIP,                             :
                                               :
                             Defend ant.       :

                                           ORDER

       AND NOW, this 25th day of April, 2019, after considering the plaintiffs’ amended

complaint (Doc. No. 30), the defendant’s motion to dismiss the amended complaint for failure to

state a claim and to strike scandalous allegations (Doc. No. 32), the plaintiffs’ response in

opposition (Doc. No. 39), the defendant’s reply in further support of the motion (Doc. No. 40),

the plaintiffs’ supplemental response in opposition (Doc. No. 42), and the parties’ arguments

raised before the court during oral argument on the motion to dismiss on April 3, 2019; and for

the reasons set forth in the separately filed memorandum opinion, it is hereby ORDERED as

follows:

       1.     The motion to dismiss the amended complaint for failure to state a claim and to

strike scandalous allegations (Doc. No. 32) is GRANTED IN PART and DENIED IN PART as

follows:

              a.     The motion to dismiss the amended complaint for the failure to state a

       claim is GRANTED insofar as the defendant moved to dismiss Counts I, II, and IV of
      the amended complaint, and those causes of action are DISMISSED WITH

      PREJUDICE;

           b.      The motion to dismiss Count III of the amended complaint is DENIED

      AS MOOT; and

           c.      The motion to strike scandalous allegations is DENIED;

      2.   Count III of the amended complaint is DISMISSED WITHOUT PREJUDICE;

and

      3.   The clerk of court is DIRECTED to mark this case as CLOSED.


                                               BY THE COURT:



                                               _/s/ Edward G. Smith___
                                               EDWARD G. SMITH, J.




                                           2
